         Case 1:20-cv-08281-JGK Document 12 Filed 12/23/20 Page 1 of 1




                                             December 23, 2020
Hon. John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     SEC v. John D. McAfee & Jimmy Gale Watson, Jr., No. 20 Civ. 8281 (JGK)

Dear Judge Koeltl:

        Plaintiff Securities and Exchange Commission (the “SEC”) respectfully writes to provide
a status update concerning service on Defendant John D. McAfee (“McAfee”). The SEC
understands that McAfee is currently being detained in a Spanish prison, in connection with a
related criminal case in the Western District of Tennessee, No. 20 Cr. 10029.

        As background, the SEC filed this case on October 5, 2020, against Defendants McAfee
and Jimmy Gale Watson, Jr. (“Watson”). While the SEC has timely served Watson in the United
States under Federal Rule of Civil Procedure (“Rule 4(m)”) and filed proof of service (Doc. No.
11), the rule provides no time limit for serving a defendant outside the United States.

        McAfee has apparently been detained in a Spanish prison since at least October 5, 2020.
The SEC therefore began the process of serving him through the Convention on Service Abroad
of Judicial and Extrajudicial Documents in Civil or Commercial Matters (“Hague Convention”),
as provided in Rule 4(f)(1), by mailing the required documentation to the relevant Spanish
authorities on October 22, 2020. The SEC cannot currently estimate how long this process will
take.

       Absent successful Hague Convention service, the SEC respectfully proposes that it
provide a further status update on service efforts to the Court by February 15, 2021, and every 60
days hereafter, or on any other schedule that the Court deems appropriate.

                                                    Respectfully submitted,

                                                    _____________________
                                                    Jorge G. Tenreiro

cc:    Defendant Jimmy G. Watson, Jr. (via email and UPS).
